Citation Nr: 1529009	
Decision Date: 07/07/15    Archive Date: 07/15/15

DOCKET NO.  13-34 139A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Eligibility for Dependent Education Assistance (DEA) benefits under 38 U.S.C.A. Chapter 35.


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to July 1993.  The appellant is the Veteran's spouse.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2012 decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in August 2012; a statement of the case was issued in February 2013; and a substantive appeal was received in March 2013.   

 
FINDING OF FACT

The Veteran does not have a permanent total service-connected disability.


CONCLUSION OF LAW

The criteria for eligibility to DEA benefits under 38 U.S.C.A. Chapter 35 are not met as a matter of law.  38 U.S.C.A. § 3501 (West 2002 & Supp. 2014); 38 C.F.R. §§ 21.3021, 21.3043 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In pertinent part, Chapter 35, Title 38, United States Code, provides for VA educational benefits for the child or spouse of a Veteran if the following conditions are met: (1) The Veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the Veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the Veteran's death; or (4) the Veteran died as a result of a service-connected disability.  38 U.S.C.A. §§ 3501, 3510; 38 C.F.R. §§ 3.807(a), 21.3021. 

Here, the Veteran received an honorable discharge from service, and the appellant is his spouse.  However, the evidence does not establish that the Veteran has a permanent total service-connected disability.  To the contrary, the record fails to reflect that the Veteran filed a service connection claim of any kind.  

For the foregoing reasons, the appellant does not have basic eligibility for DEA benefits under Chapter 35.  The law and not the facts of this case are dispositive, and the claim must be denied based on lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

The appellant argued in her August 2012 notice of disagreement, that the Veteran paid into this educational program.  As explained in the February 2013 statement of the case, eligibility is not determined on the basis of contributions inasmuch as this is not program into which monetary funds can be contributed.

In December 2013, the appellant stated that the Veteran never used his educational benefits, and that he is willing to transfer these benefits to her.  The Board notes that these benefits are granted to children, spouses, surviving spouses, etc. and not to the Veteran himself/herself.  Consequently, transferring the benefits is not at issue.  Basic eligibility is the issue.  In the absence of evidence that the Veteran (1) has a permanent total service-connected disability, (2) had a permanent total service-connected disability at the date of his death; or (3) died as a result of a service-connected disability; basic eligibility requirements are not met.   



ORDER

Eligibility for Dependent Education Assistance (DEA) benefits under 38 U.S.C.A. Chapter 35 is denied. 



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


